WINTER, Circuit Judge
(concurring in part and dissenting in part):
I agree with the majority’s disposition of Winstead’s case, although I am inclined to think that it would be better to remit him to the filing of a new motion under 28 U.S.C.A. § 2255 with respect to the new material which was presented to us, rather than to remand the present case for further proceedings. A new motion would require a new application under oath with attendant penalties for perjury if the new application is not truthful. Whether on remand or on a new application, further disposition of Winstead’s case should accord with the views I later express.
My point of difference with the majority is in regard to Wren’s and Walters’ cases. I think that Wren did not receive an evidentiary hearing of the type to which he was entitled, and I would, therefore, reverse and remand for further proceedings. Walters is certainly entitled to have one of his two twenty-year sentences stricken, but he is entitled to more. He is entitled to a more searching and effective hearing than the majority apparently contemplates.
I Wren’s Case
Wren alleged that Mr. Kirkman, his attorney, told Wren that Kirkman would file a notice of appeal on behalf of Wren, but that Kirkman failed to do so. The district judge ordered the United States to depose Mr. Kirkman with respect to Wren’s allegation, and the district judge appointed counsel to represent Wren at the deposition, but declined to permit Wren to be present.
On deposition, Mr. Kirkman testified that he had discussed the prospects of an appeal with Wren, that he had advised Wren that an appeal would be a waste of time, and that Wren agreed. Kirkman also testified that Wren did not request him to file a notice of appeal and he never told Wren that he would file a notice of appeal on Wren’s behalf.
The § 2255 motion was decided without Wren’s appearing in court — his testimony was merely assumed from the sworn allegations that he had made. Mr. Kirkman did not appear before the court in person, but his deposition was considered and weighed as to credibility against Wren’s assumed testimony, with the result that Kirkman was believed and Wren was not.
Manifestly, there was a direct conflict between Wren’s sworn allegations and Kirkman’s testimony on deposition as to matters in which Wren and Kirkman both allegedly participated. The resolution of this conflict required a determi*995nation of credibility between the two. Machibroda v. United States, 368 U.S. 487, 82 S.Ct. 510, 7 L.Ed.2d 473 (1962), held that a prisoner need not always be heard in open court; whether to hear him is within the discretion of the district court. But the earlier case of United States v. Hayman, 342 U.S. 205, 223, 72 S.Ct. 263, 274, 96 L.Ed. 232 (1952), made certain how this discretion should be exercised when it held that “[w]here, as here, there are substantial issues of fact as to events in which the prisoner participated, the trial court should require his production for a hearing.” Our decision in Raines v. United States, 423 F.2d 526 (4 Cir. 1970), is in accord with these cases. Although in Raines we recognized that certain motions under § 2255 may be decided upon an expanded record without hearing, we also stated that “[t]here will remain, however, a category of petitions, usually involving credibility, that will require an evidentiary hearing in open court.” 423 F.2d at 530. Wren’s case is in this category, and a hearing at which he was present was required.
Where the single issue was the credibility of Wren and Mr. Kirkman, Wren should have been seen and observed by the district judge so that he would be able to resolve this issue with the help of his own observation of Wren’s testimonial demeanor. Wren’s whereabouts were known and the district court had the power to require his production. United States v. Hayman, supra. His testimony, like the testimony of any other witness, might be bolstered by cross-examination and thus be more persuasive than if his answers were only assumed. Kirkman, too, should have been present for the same reason; and, if for illness, other professional engagement, or any other reason, Kirkman could not be brought to court, his deposition should not have been used unless Wren was present when it was taken. Wren’s right to counsel was recognized, but Wren’s counsel should have had the aid of his client in cross-examination of Kirkman so as to be able to provide Wren with effective assistance of counsel. There is nothing in this record to justify Kirkman’s absence from court. Absent such justification, I do not think that the “hearing” which § 2255 mandated was afforded when neither Wren nor Kirkman was seen and heard in person by the district judge and when Kirk-man was deposed out of the presence of Wren.
II Walters’ Case
From the pleadings it appears that Walters’ case raises the issue of whether his guilty plea was induced by an unkept promise alleged to be within the knowledge of Walters, his counsel, an assistant United States attorney, Mrs. Walters, and three other witnesses. The fact of the promise is denied in the pleadings by the United States attorney and Walters’ counsel.
Here, again, I think it plain that whether relief should be granted will depend upon a determination of credibility. I see no escape from the production of Walters and the various witnesses in person before the court to testify. Absent some compelling reason why those having knowledge of the matter cannot be present, I would not permit their evidence to be produced by interrogatories, depositions or other means, as suggested by the majority. Walters can obviously be produced, as can two of the other witnesses who are said to be confined in federal prison. I think that Hayman, Machibroda and Raines require no less than the type of hearing I suggest. And so read, they do not establish the extremely burdensome and unworkable per se rule feared by the majority. If penalties for perjury are strictly enforced, the making of frivolous allegations will be held to a minimum.